Citation Nr: 0803344	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-44 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected varicose veins of the bilateral 
lower extremities, based upon the initial grant of service 
connection.  

2.  Entitlement to a compensable disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
based upon the initial grant of service connection.  

3.  Entitlement to a compensable disability evaluation for 
service-connected hallux valgus with neuroma, status-post 
bunionectomy of the left foot, based upon the initial grant 
of service connection.  

4.  Entitlement to a compensable disability evaluation for 
service-connected hallux valgus with neuroma, status-post 
bunionectomy of the right foot, based upon the initial grant 
of service connection.  

5.  Entitlement to a compensable disability evaluation for 
service-connected residuals of a right knee sprain, based 
upon the initial grant of service connection.  
6.  Entitlement to a compensable disability evaluation for 
service-connected residuals of the removal of a left 
testicle, with scar and condyloma accuminata, based upon the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) that, in pertinent part, granted the 
veteran's claims of service connection and assigned the 
respective disability ratings for the disorders listed above.  
The veteran perfected appeals as to the disability ratings 
assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the veteran submitted a substantive appeal 
in which he indicated that he wished to be scheduled for a 
travel Board hearing before a Veterans Law Judge of the Board 
sitting at the RO.  In the body of the substantive appeal, he 
indicated that he wished to appear at a hearing before a 
Decision Review Officer at the RO.  In February 2005, the 
veteran submitted a statement in which he indicated that he 
still wanted a travel Board hearing.  The veteran was 
subsequently scheduled for a travel Board hearing in June 
2007 but failed to appear for the scheduled hearing.  A copy 
of the notification letter dated prior to the hearing was 
associated with the claims file subsequent to the hearing 
date.  

In a statement submitted by the veteran's representative in 
September 2007, it was argued that the veteran actually 
desired a hearing before a Decision Review Officer at the RO, 
and that the RO should have sent a letter to the veteran 
asking him to clarify his request for a hearing in terms of 
whether he desired a hearing before a Hearing Officer or a 
travel Board hearing.  The veteran's representative requested 
that the claim be remanded to the RO in order to afford the 
appellant an opportunity to attend a hearing at the RO before 
a Decision Review Officer.  

The claims file contains a Report of Contact, dated in June 
2005 in which it was reported that an adjudication officer at 
the RO had contacted the veteran to inform him that since the 
medical examinations pertaining to his service-connected 
disabilities were over two and a half years old, "current 
medical examinations would be requested and no hearing needed 
to be scheduled prior to these examinations."  There is no 
indication in the record as to whether any such examinations 
were, in fact, scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal before the Board will 
be granted if an appellant expresses a desire for one.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
clarify his intentions with respect to 
whether he desires a hearing before a 
Hearing Officer at the RO or a travel 
Board hearing before a Veterans Law 
Judge at the RO.  Schedule the veteran 
for the requested hearing at the Los 
Angeles, California Regional Office as 
soon as it may be feasible.

2.  If, but only if, the veteran 
indicates that he does not desire a 
hearing, determine whether any VA 
examinations were scheduled and 
completed subsequent to June 2005.  If 
so, associate any reports of these 
examinations with the claims file.   

3.  Thereafter, review the claims file 
to ensure that all required development 
has been completed, and pursue any 
development required by the record at 
hand, including further medical 
examination.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, if, but only if, 
additional evidence to include a 
transcript of any DRO hearing held has 
been associated with the claims file, 
adjudicate the veteran's claims and 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



